 

Exhibit 10.3

 

EXECUTION VERSION

 

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

April 27, 2015

 

among

 

ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD.,

 

THE GUARANTORS PARTY HERETO

 

and

 

CALM WATERS PARTNERSHIP

 

 

 

 

TABLE OF CONTENTS

 



 



 

  Page     Section 1 . Definitions 1 Section 2 . Guarantees by Guarantors 8
Section 3 . Grant of Transaction Liens 11 Section 4 . General Representations
and Warranties 13 Section 5 . Further Assurances; General Covenants 16 Section 6
. Intellectual Property 17 Section 7 . Investment Property 18 Section 8 .
Deposit Accounts 21 Section 9 . Commercial Tort Claims 21 Section 10 . Transfer
of Record Ownership 22 Section 11 . Right to Vote Securities; Right to Proceeds
of Insurance 22 Section 12 . Certain Cash Distributions 23 Section 13 . Remedies
upon Event of Default 23 Section 14 . Application of Proceeds 24 Section 15 .
Fees and Expenses; Indemnification 25 Section 16 . Authority to Administer
Collateral 26 Section 17 . Limitation on Duty in Respect of Collateral 27
Section 18 . Termination of Transaction Liens; Release of Collateral 28 Section
19 . Additional Guarantors and Grantors 28 Section 20 . Notices 28 Section 21 .
No Implied Waivers; Remedies Not Exclusive 28 Section 22 . Successors and
Assigns 29 Section 23 . Amendments and Waivers 29 Section 24 . Choice of Law 29
Section 25 . Waiver of Jury Trial 29 Section 26 . Severability 29 Section 27 .
Intercreditor Agreement 30

 

 

 

 

SCHEDULES:       Schedule 1 Equity Interests in Subsidiaries and Affiliates
Owned by Original Grantors     Schedule 2 Other Investment Property Owned by
Original Grantors     Schedule 3 Material Commercial Tort Claims     EXHIBITS:  
    Exhibit A Security Agreement Supplement     Exhibit B Notice of Grant of
Security Interest in Copyrights     Exhibit C Notice of Grant of Security
Interest in Patents     Exhibit D Notice of Grant of Security Interest in
Trademarks     Exhibit E Information Certificate     Exhibit F Issuer Control
Agreement

 

ii

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of April 27,
2015, among ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD., as the Borrower,
the GUARANTORS party hereto and CALM WATERS PARTNERSHIP, as the Secured Party.

 

WHEREAS, the Borrower is entering into the Credit Agreement described in Section
1 hereof, pursuant to which the Borrower intends to borrow funds for the
purposes set forth therein;

 

WHEREAS, (i) the Borrower is willing to secure its obligations under the Credit
Agreement and (ii) the Borrower is willing to cause certain of its Subsidiaries
to guarantee the foregoing obligations of the Borrower and to secure their
guarantee thereof by granting Liens on their assets to the Secured Party as
provided in the Security Documents;

 

WHEREAS, the Secured Party is not willing to make loans under the Credit
Agreement unless (i) the foregoing obligations of the Borrower and the
Guarantors are secured and guaranteed as described above and (ii) each guarantee
thereof is secured by Liens on assets of the Borrower and the relevant Guarantor
as provided in the Security Documents; and

 

WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Secured Party and applied as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1. Definitions.

 

(a)          Terms Defined in Credit Agreement. Terms defined in the Credit
Agreement and not otherwise defined in subsection (b) or (c) of this Section
have, as used herein, the respective meanings provided for therein. The rules of
construction specified in Section 1.02 of the Credit Agreement also apply to
this Agreement.

 

(b)          Terms Defined in UCC. As used herein, each of the following terms
has the meaning specified in the UCC:

 

Term   UCC       Account   9-102 Authenticate   9-102

 

 

 

 

Term   UCC Certificated Security   8-102 Chattel Paper   9-102 Commercial Tort
Claim   9-102 Commodity Account   9-102 Commodity Customer   9-102 Debtor  
9-102 Deposit Account   9-102 Document   9-102 Entitlement Holder   8-102
Equipment   9-102 Financial Asset   8-102 & 103 General Intangibles   9-102
Instrument   9-102 Inventory   9-102 Investment Property   9-102
Letter-of-Credit Right   9-102 Money   1-201 Record   9-102 Securities Account  
8-501 Securities Intermediary   8-102 Security   8-102 & 103 Security
Entitlement   8-102 Supporting Obligations   9-102 Uncertificated Security  
8-102

 

(c)          Additional Definitions. The following additional terms, as used
herein, have the following meanings:

 

“Agreement” has the meaning specified in the preamble hereto.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

 

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Secured Party pursuant
to the Security Documents. When used with respect to a specific Grantor, the
term “Collateral” means all its property on which such a Lien is granted or
purports to be granted.

 

2

 

 

“Collateral Accounts” means the Controlled Deposit Accounts and the Controlled
Securities Accounts.

 

“Contingent Obligation” means, at any time, any Obligation (or portion thereof)
that is contingent in nature at such time, including any Obligation that is an
obligation to provide collateral to secure the foregoing type of obligation.

 

“Control” has the meaning specified in UCC Section 8-106, 9-104, 9-105, 9-106 or
9-107, as may be applicable to the relevant Collateral.

 

“Controlled Deposit Account” means a Deposit Account that is subject to a
Deposit Account Control Agreement.

 

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States and (ii) together with all Financial Assets
credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Grantor, the Secured Party and
such Securities Intermediary.

 

“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use, copy, reproduce, distribute, prepare derivative works, display or
publish any records or other materials on which a Copyright is in existence or
may come into existence (excluding any Exclusive Copyright License).

 

“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Notice of Grant of Security
Interest in Copyrights, (ii) all renewals of any of the foregoing, (iii) all
claims for, and rights to sue for, past or future infringements of any of the
foregoing, and (iv) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past or future infringements thereof.

 

“Credit Agreement” means the Credit Agreement, dated as of the date hereof,
between the Borrower and the Secured Party.

 

“Deposit Account Control Agreement” means a control agreement reasonably
satisfactory to the Secured Party executed by the relevant Grantor, each
institution maintaining a Deposit Account for such Grantor, and the Secured
Party.

 

3

 

 

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

 

“Equity Interest” means, with respect to any Person, (a) the Capital Stock of
such Person and (b) any Security Entitlement in respect of any Capital Stock of
such Person.

 

“Excluded Assets” has the meaning specified in Section 3.

 

“Exclusive Copyright License” means any material agreement now or hereafter in
existence granting to any Grantor an exclusive right to use, copy, reproduce,
distribute, prepare derivative works, display or publish any materials on which
a United States Copyright is in existence or may come into existence.

 

“Exempt Account” means any Deposit Account or Securities Account maintained by
Grantors that is (x) exclusively used for payroll, payroll taxes or employee
benefits, (y) a zero balance disbursement account, or (z) an account containing
not more than $250,000 at any one time, provided, however, that amounts on
deposit in all such accounts under this clause (z) do not exceed $500,000 at any
time.

 

“Grantors” means the Borrower and the Guarantors.

 

“Guarantors” means each Subsidiary listed on the signature pages hereof under
the caption “Guarantors” and each Subsidiary that shall, at any time after the
date hereof, become a “Guarantor” pursuant to Section 19.

 

“Information Certificate” means, with respect to any Grantor, a certificate
substantially in the form of Exhibit E (with any changes that the Secured Party
and the Borrower shall have approved), completed and supplemented with the
schedules contemplated thereby to the satisfaction of the Secured Party, and
signed by an officer of such Grantor.

 

“Intellectual Property” means all intellectual property and similar proprietary
property of any Grantor of every kind and nature now owned or hereafter acquired
by any Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

 

4

 

 

“Intellectual Property Filing” means (i) with respect to any Patent or
Trademark, the filing of the applicable Notice of Grant of Security Interest in
Patents or Notice of Grant of Security Interest in Trademarks with the United
States Patent and Trademark Office, together with an appropriately completed
recordation form, and (ii) with respect to any Copyright or Exclusive Copyright
License, the filing of the applicable Notice of Grant of Security Interest in
Copyrights with the United States Copyright Office, together with an
appropriately completed recordation form.

 

“Intellectual Property Notice” means a Notice of Grant of Security Interest in
Copyrights, a Notice of Grant of Security Interest in Patents or a Notice of
Grant of Security Interest in Trademarks.

 

“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form of Exhibit F (with any changes that the Secured Party and the Borrower
shall have approved).

 

“License” means any Patent License, Trademark License, Copyright License,
Exclusive Copyright License or other license or sublicense agreement relating to
Intellectual Property to which any Grantor is a party.

 

“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $250,000.

 

“Non-Contingent Obligation” means at any time any Obligation (or portion
thereof) that is not a Contingent Obligation at such time.

 

“Notice of Grant of Security Interest in Copyrights” means a Notice of Grant of
Security Interest in Copyrights, substantially in the form of Exhibit B (with
any changes that the Secured Party and the Borrower shall have approved),
executed and delivered by a Grantor in favor of the Secured Party.

 

“Notice of Grant of Security Interest in Patents” means a Notice of Grant of
Security Interest in Patents, substantially in the form of Exhibit C (with any
changes that the Secured Party and the Borrower shall have approved), executed
and delivered by a Grantor in favor of the Secured Party.

 

“Notice of Grant of Security Interest in Trademarks” means a Notice of Grant of
Security Interest in Trademarks, substantially in the form of Exhibit D (with
any changes that the Secured Party and the Borrower shall have approved),
executed and delivered by a Grantor in favor of the Secured Party.

 

“Obligor” means the obligor with respect to any Obligation.

 

“Original Grantor” means any Grantor that grants a Lien on any of its assets
hereunder on the Closing Date.

 

5

 

 

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

 

“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not.

 

“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Notice of Grant of Security Interest in Patents, (ii) all reissues, divisions,
continuations, continuations in part, revisions and extensions of any of the
foregoing, (iii) all claims for, and rights to sue for, past or future
infringements of any of the foregoing and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

“Permitted Liens” means the Liens described in Section 6.02 of the Credit
Agreement.

 

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.

 

“Proceeds” means all “proceeds” (as defined in Section 9-102 of the UCC) and
including, in any event, all proceeds of, and all other profits, products, rents
or receipts, in whatever form, arising from the collection, sale, lease,
exchange, assignment, licensing or other disposition of, or other realization
upon, any Collateral, including all claims of the relevant Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

 

“Recordable Intellectual Property” means (i) any Patent issued or applied for
issuance with the United States Patent and Trademark Office, (ii) any Trademark
registered or applied for registration with the United States Patent and
Trademark Office, (iii) any Copyright registered or applied for registration
with the United States Copyright Office, and (iv) any Exclusive Copyright
License.

 

6

 

 

“Related Parties” means with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release Conditions” means the conditions for releasing all the Secured
Guarantees and terminating all the Transaction Liens, which are specified in
Section 8.18 of the Credit Agreement.

 

“Secured Agreement”, when used with respect to any Obligation secured hereby,
refers collectively to each instrument, agreement or other document that sets
forth obligations of the Borrower, obligations of any Subsidiary and/or rights
of the holder with respect to such Obligation.

 

“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Obligations under Section 2 hereof or Section 1 of a Security Agreement
Supplement.

 

“Secured Party” has the meaning specified in the preamble hereto.

 

“Security Account Control Agreement” means a control agreement reasonably
satisfactory to the Secured Party executed by the relevant Grantor, each
institution maintaining a Securities Account for such Grantor, and the Secured
Party.

 

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Secured
Party for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 19 and/or adding additional property to the Collateral.

 

“Security Documents” means this Agreement, the Security Agreement Supplements,
the Deposit Account Control Agreements, the Issuer Control Agreements, the
Securities Account Control Agreements, the Intellectual Property Notices and all
other supplemental or additional security agreements, control agreements or
similar instruments now or hereafter securing (or given with the intent to
secure) any Obligations.

 

“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark.

 

7

 

 

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under applicable law, (ii) the goodwill of
the business symbolized thereby or associated with each of them, (iii) all
registrations and applications in connection therewith, including registrations
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, including those described in
Schedule 1 to any Notice of Grant of Security Interest in Trademarks, (iv) all
renewals of any of the foregoing, (v) all claims for, and rights to sue for,
past or future infringements of any of the foregoing and (vi) all income,
royalties, damages and payments now or hereafter due or payable with respect to
any of the foregoing, including damages and payments for past or future
infringements thereof.

 

“Transaction Liens” means the Liens granted by the Grantors under the Security
Documents.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

Section 2. Guarantees by Guarantors.

 

(a)          Secured Guarantees. Each Guarantor unconditionally guarantees the
full and punctual payment of each Obligation (other than the Obligations of such
Guarantor) when due (whether at stated maturity, upon acceleration or
otherwise), which guarantees shall constitute a continuing guarantee of payment
and not of collection. If the Borrower or any other Obligor fails to pay any
Obligation punctually when due, each other Guarantor agrees that it will
forthwith on demand pay the amount not so paid at the place and in the manner
specified in the relevant Secured Agreement.

 

(b)          Secured Guarantees Unconditional. The obligations of each Guarantor
under its Secured Guarantee shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(i)          any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Borrower, any other Guarantor or Obligor or
any other Person under any Secured Agreement, by operation of law or otherwise;

 

8

 

 

(ii)         the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
any Secured Agreement, or any other document, instrument or agreement to which
any Obligor is or may become a party or be bound;

 

(iii)        any release, impairment, non-perfection or invalidity of any direct
or indirect security for any obligation of the Borrower, any other Guarantor or
Obligor or any other Person under any Secured Agreement;

 

(iv)         any change in the corporate existence, structure or ownership of
the Borrower, any other Guarantor or Obligor or any other Person or any of their
respective subsidiaries, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Borrower, any other Guarantor or Obligor or any
other Person or any of their assets or any resulting release or discharge of any
obligation of the Borrower, any other Guarantor or Obligor or any other Person
under any Secured Agreement;

 

(v)          the existence of any claim, set-off or other right that such
Guarantor may have at any time against the Borrower, any other Guarantor or
Obligor, the Secured Party or any other Person, whether in connection with the
Loan Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(vi)         any invalidity or unenforceability relating to or against the
Borrower, any other Guarantor or Obligor or any other Person for any reason of
any Secured Agreement, or any provision of any applicable law, rule or
regulation purporting to prohibit the payment of any Obligation by the Borrower,
any other Guarantor or Obligor or any other Person; or

 

(vii)        any other act or omission to act or delay of any kind by the
Borrower, any other Guarantor or Obligor, any other party to any Secured
Agreement, the Secured Party or any other Person, or any other circumstance
whatsoever that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of or defense of a surety or guarantor to any
obligation of any Guarantor hereunder.

 

(c)          Release of Secured Guarantees. (i) All Secured Guarantees will be
released when all Release Conditions are satisfied. If at any time any payment
of an Obligation is rescinded or must be otherwise restored or returned upon the
insolvency or receivership of the Borrower, any other Obligor or otherwise, the
Secured Guarantees shall be reinstated with respect thereto as though such
payment had been due but not made at such time.

 

9

 

 

(ii)         In addition, if any Guarantor shall cease to be a Subsidiary of the
Borrower as permitted by Section 8.18(b) of the Credit Agreement, the Secured
Party, at the request of the Borrower, shall release such Guarantor from its
Secured Guaranty and its other Obligations under the Loan Documents;

 

(iii)        Upon any termination of a Secured Guaranty, the Secured Party will,
in accordance with Section 8.18(d) of the Credit Agreement, execute and deliver
to the Borrower such documents as it shall reasonably request to evidence the
termination thereof.

 

(d)          Waiver by Guarantors. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other Guarantor or Obligor or any other Person. Each
Guarantor expressly waives all rights that it may have now or in the future
under any statute, at common law, in equity or otherwise, to compel the Secured
Party to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Guarantor. Each Guarantor waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
payment in full of all Obligations and waives, to the maximum extent permitted
by law, any right to revoke any guaranty of any Obligations as long as it is a
Guarantor.

 

(e)          Subrogation. A Guarantor that makes a payment with respect to an
Obligation hereunder shall be subrogated to the rights of the payee against the
Borrower or the applicable Obligor with respect to such payment; provided that
no Guarantor shall enforce any payment by way of subrogation against the
Borrower or the applicable Obligor, or by reason of contribution against any
other guarantor of such Obligation, until all the Release Conditions have been
satisfied.

 

(f)          Stay of Acceleration. If acceleration of the time for payment of
any Obligation by the Borrower or the applicable Obligor is stayed by reason of
the insolvency or receivership of the Borrower or the applicable Obligor or
otherwise, all Obligations otherwise subject to acceleration under the terms of
any Secured Agreement shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Secured Party.

 

(g)          Right of Set-Off. In addition to any rights and remedies of the
Secured Party provided by law, the Secured Party shall have the right, upon any
amount becoming due and payable by any Guarantor hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured at any time held or owing
by the Secured Party or for the credit or the account of such Guarantor. The
Secured Party agrees to promptly notify such Guarantor after any such setoff and
application made by the Secured Party; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10

 

 

(h)          Continuing Guarantee. Each Secured Guarantee is a continuing
guarantee, shall be binding on the relevant Guarantor and its successors and
assigns, and shall be enforceable by the Secured Party. If all or part of the
Secured Party’s interest in any Obligation is assigned or otherwise transferred,
the transferor’s rights under each Secured Guarantee, to the extent applicable
to the obligation so transferred, shall automatically be transferred with such
obligation.

 

(i)          Limitation on Obligations of Guarantor. The obligations of each
Guarantor under its Secured Guarantee shall be limited to an aggregate amount
equal to the largest amount that would not render such Secured Guarantee subject
to avoidance under Section 548 of the Bankruptcy Code or any comparable
provisions of applicable law.

 

(j)          Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2(e) . The provisions of
this Section 2(j) shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Party, and each Guarantor shall remain liable to
the Secured Party for the full amount guaranteed by such Guarantor hereunder.

 

Section 3. Grant of Transaction Liens. (a) The Borrower, in order to secure all
Obligations, and each Guarantor party hereto, in order to secure all
Obligations, including its Obligations under its Secured Guarantee, grants to
the Secured Party a continuing security interest in all the following property
of such Borrower or such Guarantor, as the case may be, whether now owned or
existing or hereafter acquired or arising and regardless of where located:

 

(i)          all Accounts;

 

(ii)         all Chattel Paper;

 

(iii)        all Money and Deposit Accounts;

 

(iv)         all Documents;

 

11

 

 

(v)          all Equipment;

 

(vi)         all General Intangibles (including (x) any Equity Interests in
other Persons that do not constitute Investment Property and (y) any
Intellectual Property);

 

(vii)        all Instruments;

 

(viii)      all Inventory;

 

(ix)         all Investment Property;

 

(x)          the Commercial Tort Claims described in Schedule 3;

 

(xi)         all Letter-of-Credit Rights;

 

(xii)        all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of such
Grantor pertaining to any of its Collateral;

 

(xiii)      all Proceeds of the Collateral described in the foregoing clauses
(i) through (xii);

 

provided that the following property is excluded from the foregoing security
interests (it being understood that such grant will be applicable at such time
as any such property or assets ceases to constitute Excluded Assets): (A) motor
vehicles the perfection of a security interest in which is excluded from the
Uniform Commercial Code in the relevant jurisdiction, (B) any lease, license or
other agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or
Grantor) after giving effect to the applicable anti-assignment provisions of the
UCC, (C) any properties and assets with respect to which the Secured Party
determines in its good faith judgment that the costs or other consequences of
granting or perfecting a security interest therein are excessive in view of the
benefits to be obtained by the Secured Party, (D) any United States
intent-to-use Trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use Trademark applications under
applicable federal law, (E) any real property (which shall, notwithstanding
anything herein to the contrary, be subject to the requirements of Section 4.01
and 5.12(a) of the Credit Agreement), (F) any letter of credit rights to the
extent any Grantor is required by applicable law to apply the proceeds of a
drawing of such letter of credit for a specified purpose, (G) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code, and (H)
any property to the extent that the grant of a security interest therein is
prohibited by any applicable law or regulation, requires a consent not obtained
of any Governmental Authority pursuant to any applicable law or regulation, or
is prohibited by, or would constitute a breach or default under or would result
in the termination, invalidation or abandonment of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property, any applicable shareholder or similar agreement (the foregoing,
collectively, the “Excluded Assets”), provided that the foregoing limitation in
clause (H) shall not affect, limit, restrict or impair the grant by a Grantor of
a security interest pursuant to this Agreement in any asset or right to the
extent that Sections 9-406 and 9-408 of the Uniform Commercial Code as in effect
on the date hereof would permit (and excuse any default or violation resulting
therefrom) the creation of a security interest in such asset or right
notwithstanding such law or regulation or the provision of such contract,
license, agreement, instrument or other document or shareholder or similar
agreement prohibiting the creation of a security interest therein or shall
render such provision unenforceable. Each Grantor shall upon request of the
Secured Party use commercially reasonable efforts to obtain any such required
consent that is reasonably obtainable.

 

12

 

 

(b)          With respect to each right to payment or performance included in
the Collateral from time to time, the Transaction Lien granted therein includes
a continuing security interest in (i) any Supporting Obligation that supports
such payment or performance and (ii) any Lien that (x) secures such right to
payment or performance or (y) secures any such Supporting Obligation.

 

(c)          The Transaction Liens are granted as security only and shall not
subject the Secured Party to, or transfer or in any way affect or modify, any
obligation or liability of any Grantor with respect to any of the Collateral or
any transaction in connection therewith.

 

Section 4. General Representations and Warranties. Each Grantor represents and
warrants that:

 

(a)          Such Grantor (a) is duly organized or formed, as the case may be,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, (b) has the requisite power and authority to own and
operate its properties, to lease the properties it operates as lessee and to
conduct the business in which it is currently engaged as it is currently
conducted, (c) is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification except to
the extent that the failure to so qualify could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all applicable laws, rules and regulations, except to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

13

 

 

(b)          With respect to each Original Grantor, Schedule 1 lists all Equity
Interests in Subsidiaries and Affiliates of such Grantor owned by such Grantor
as of the Closing Date. Such Grantor holds all such Equity Interests directly
(i.e., not through a Subsidiary, a Securities Intermediary or any other Person).

 

(c)          With respect to each Original Grantor, Schedule 2 lists, as of the
Closing Date, (i) all Securities owned by such Grantor (except for Securities
evidencing Equity Interests in Subsidiaries and Affiliates of such Grantor) and
(ii) all Securities Accounts (other than any one or more Securities Accounts
comprising Financial Assets of less than $250,000 in the aggregate) to which
Financial Assets are credited in respect of which such Grantor owns Security
Entitlements.

 

(d)          As of the Closing Date, such Grantor owns no Commodity Account in
respect of which such Grantor is the Commodity Customer.

 

(e)          All Pledged Equity Interests owned by such Grantor are owned by it
free and clear of any Lien other than Permitted Liens. All shares of capital
stock included in such Pledged Equity Interests (including shares of capital
stock in respect of which such Grantor owns a Security Entitlement) have been
duly authorized and validly issued and are fully paid and non-assessable. None
of such Pledged Equity Interests is subject to any option to purchase or similar
right of any Person.

 

(f)          Such Grantor has good and marketable title to all its Collateral
(subject to exceptions that are, in the aggregate, not material), free and clear
of any Lien other than Permitted Liens.

 

(g)          Such Grantor has not performed any acts that are reasonably likely
to prevent the Secured Party from enforcing any of the provisions of the
Security Documents or that would limit the Secured Party in any such
enforcement. No financing statement, security agreement, mortgage or similar or
equivalent document or instrument covering all or part of the Collateral owned
by such Grantor is on file or of record in any jurisdiction in which such filing
or recording would be effective to perfect or record a Lien on such Collateral,
except financing statements, mortgages or other similar or equivalent documents
with respect to Permitted Liens. After the Closing Date, no Collateral owned by
such Grantor will be in the possession or under the Control of any other Person
having a claim thereto or security interest therein, other than a Permitted
Lien.

 

(h)          The Transaction Liens on all Collateral owned by such Grantor (i)
have been validly created, (ii) will attach to each item of such Collateral on
the Closing Date (or, if such Grantor first obtains rights thereto on a later
date, on such later date) and (iii) when so attached, will secure all the
Obligations, including the Obligations under its Secured Guarantee, as the case
may be.

 

14

 

 

(i)           Such Grantor has delivered an Information Certificate to the
Secured Party. With respect to each Original Grantor, information set forth
therein is correct and complete, in all material respects, as of the Closing
Date.

 

(j)          When UCC financing statements describing the Collateral as “all
assets” or “all personal property now existing or hereinafter acquired” or other
words to that effect have been filed in the offices specified in such
Information Certificate, the Transaction Liens will constitute perfected
security interests in the Collateral owned by such Grantor to the extent that a
security interest therein may be perfected by filing pursuant to the UCC, prior
to all Liens and rights of others therein except Permitted Liens. When, in
addition to the filing of such UCC financing statements, the applicable
Intellectual Property Filings have been made with respect to such Grantor’s
Recordable Intellectual Property (including any future filings required pursuant
to Sections 5(a) and 6(a)), the Transaction Liens will constitute perfected
security interests in all right, title and interest of such Grantor in its
Recordable Intellectual Property to the extent that security interests therein
may be perfected by such filings, prior to all Liens and rights of others
therein except Permitted Liens. Except for (x) the filing of such UCC financing
statements, (y) such Intellectual Property Filings, and (z) additional
Intellectual Property Filings that may be necessary to perfect the Transaction
Liens with respect to such Grantor’s Patents, Trademarks and Copyrights that do
not constitute Recordable Intellectual Property, no registration, recordation or
filing with any governmental body, agency or official is required in connection
with the execution or delivery of the Security Documents or is necessary for the
validity or enforceability thereof or for the perfection (other than in respect
of deposit accounts) or due recordation of the Transaction Liens or for the
enforcement of the Transaction Liens. Notwithstanding anything herein to the
contrary, no Grantor shall take any action to perfect any security interest in
any part of the Collateral under the laws of any jurisdiction outside of the
United States of America.

 

(k)          Such Grantor has taken, and will continue to take, all actions
necessary under the UCC to perfect its interest in any Accounts or Chattel Paper
purchased or otherwise acquired by it, as against its assignors and creditors of
its assignors, except with respect to actions not required to taken until a
specified period after the Closing Date.

 

15

 

 

Section 5. Further Assurances; General Covenants. Each Grantor covenants as
follows:

 

(a)          Such Grantor will, from time to time, at the Borrower’s expense,
execute, deliver, file and record any reasonable statement, assignment,
instrument, document, agreement or other paper and take any other action
(including any Intellectual Property Filing but solely with respect to
Recordable Intellectual Property) that from time to time may be necessary, or
that the Secured Party may reasonably request, in order to:

 

(i)          create, preserve, perfect, confirm or validate the Transaction
Liens on such Grantor’s Collateral;

 

(ii)         in the case of (a) Pledged Deposit Accounts (other than Exempt
Accounts), Pledged Investment Property or Pledged Securities Accounts (other
than Exempt Accounts) and (b) upon the occurrence and during the continuance of
an Event of Default, Pledged Letter-of-Credit Rights, cause the Secured Party to
have Control thereof (subject to exclusions expressly set forth therein and in
the Credit Agreement);

 

(iii)        enable the Secured Party to obtain the full benefits of the
Security Documents; or

 

(iv)         enable the Secured Party to exercise and enforce any of its rights,
powers and remedies with respect to any of such Grantor’s Collateral.

 

Such Grantor authorizes the Secured Party to execute and file such financing
statements or continuation statements in such jurisdictions with such
descriptions of collateral (including “all assets” or “all personal property now
existing or hereinafter acquired” or other words to that effect) and other
information set forth therein as the Secured Party may deem necessary or
desirable for the purposes set forth in the preceding sentence. Each Grantor
also ratifies its authorization for the Secured Party to file in any such
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof. The Secured Party is further authorized to file with
the United States Patent and Trademark Office or United States Copyright Office
(or any successor office) such documents as may be necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interests granted by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the Secured Party
as secured party. The Borrower will pay the costs of, or reasonably incidental
to, any Intellectual Property Filings and any recording or filing of any
financing or continuation statements or other documents recorded or filed
pursuant hereto.

 

(b)          Such Grantor shall furnish to the Secured Party 20 Business Days
(or such shorter period as the Secured Party may agree) prior written notice of
any change (1) in its name, (2) in its jurisdiction of organization or
formation, (3) in its identity or corporate structure or (4) in its federal
taxpayer identification number. Such Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Secured Party to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral under the
Loan Documents.

 

16

 

 

(c)          If any of its Collateral is in the possession or control of a
warehouseman, bailee or agent at any time, when an Event of Default shall have
occurred and be continuing, such Grantor will, upon the request of the Secured
Party: (i) notify such warehouseman, bailee or agent of the relevant Transaction
Liens, (ii) instruct such warehouseman, bailee or agent to hold all such
Collateral for the Secured Party’s account subject to the Secured Party’s
instructions (which shall permit such Collateral to be removed by such Grantor
in the ordinary course of business until the Secured Party notifies such
warehouseman, bailee or agent that an Event of Default has occurred and is
continuing), (iii) cause such warehouseman, bailee or agent to Authenticate a
Record acknowledging that it holds possession of such Collateral for the Secured
Party’s benefit and (iv) make such Authenticated Record available to the Secured
Party.

 

(d)          Such Grantor will promptly upon request, provide to the Secured
Party all information and evidence concerning such Grantor’s Collateral that the
Secured Party may reasonably request from time to time to enable it to enforce
the provisions of the Security Documents.

 

(e)          Except as permitted under the Credit Agreement, each Grantor shall
defend its title to Collateral and the Secured Party’s Liens therein against all
Persons, claims and demands, except Permitted Liens.

 

Section 6. Intellectual Property. Each Grantor covenants as follows:

 

(a)          On the Closing Date (in the case of an Original Grantor) or the
date on which it signs and delivers its first Security Agreement Supplement (in
the case of any other Grantor), such Grantor will sign and deliver to the
Secured Party Intellectual Property Notices with respect to all Recordable
Intellectual Property then owned by it. Within 45 calendar days after the last
day of each fiscal quarter thereafter, it will sign and deliver to the Secured
Party an appropriate Intellectual Property Notice covering any Recordable
Intellectual Property owned by it on the last day of such fiscal quarter that is
not covered by any previous Intellectual Property Notices so signed and
delivered by it. In each case, it will, within 45 calendar days after the last
day of each such fiscal quarter, make all Intellectual Property Filings
necessary to record the Transaction Liens on such Recordable Intellectual
Property.

 

17

 

 

(b)          Such Grantor will notify the Secured Party within 45 days after the
last day of the fiscal quarter in which it learns that any application or
registration relating to any Intellectual Property owned by it may become
abandoned, or of any adverse, final and non-appealable determination (including
any final, non-appealable adverse determination in the United States Copyright
Office, the United States Patent and Trademark Office or any court) regarding
such Grantor’s ownership of such Intellectual Property, its right to register or
patent the same, or its right to keep and maintain the same, in each case of the
foregoing, except to the extent that the loss of such Intellectual Property
would not reasonably be expected to have a Material Adverse Effect. If any of
such Grantor’s rights to any Intellectual Property are materially infringed or
misappropriated by a third party and such infringement or misappropriation would
be reasonably expected to have a Material Adverse Effect, such Grantor will
notify the Secured Party within 45 calendar days after it learns thereof and
will, unless such Grantor shall reasonably determine that such action would be
of negligible value, economic or otherwise, promptly take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property.

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, each Grantor shall, upon the request of the Secured Party therefor, use
its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Exclusive Copyright License and each material
Copyright License, Patent License and Trademark License under which such Grantor
is the licensee to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Secured Party or its designee.

 

Section 7. Investment Property. Each Grantor represents, warrants and covenants
as follows:

 

(a)          Certificated Securities. On the Closing Date (in the case of an
Original Grantor) or the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Grantor), such Grantor will
deliver to the Secured Party as Collateral hereunder all certificates
representing Pledged Certificated Securities then owned by such Grantor.
Thereafter, whenever such Grantor acquires any other certificate representing a
Pledged Certificated Security, such Grantor will promptly (and in any event
within 10 Business Days) deliver such certificate to the Secured Party as
Collateral hereunder.

 

(b)          Uncertificated Securities. On the Closing Date (in the case of an
Original Grantor) or the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Grantor), such Grantor will enter
into (and cause the relevant issuer to enter into) an Issuer Control Agreement
in respect of each Pledged Uncertificated Security then owned by such Grantor
and deliver such Issuer Control Agreement to the Secured Party (which shall
enter into the same). Thereafter, whenever such Grantor acquires any other
Pledged Uncertificated Security, such Grantor will promptly (and in any event
within 10 Business Days) enter into (and cause the relevant issuer to enter
into) an Issuer Control Agreement in respect of such Pledged Uncertificated
Security and deliver such Issuer Control Agreement to the Secured Party (which
shall enter into the same).

 

18

 

 

(c)          Security Entitlements. On the Closing Date (in the case of an
Original Grantor) or the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Grantor), such Grantor will, with
respect to each Security Entitlement then owned by it, enter into (and cause the
relevant Securities Intermediary to enter into) a Securities Account Control
Agreement in respect of such Security Entitlement and the Securities Account to
which the underlying Financial Asset is credited and will deliver such
Securities Account Control Agreement to the Secured Party (which shall enter
into the same); provided that the Grantors have the right not to comply with
this section with respect to Exempt Accounts (and Financial Assets credited
thereto and related Security Entitlements). Thereafter, whenever such Grantor
acquires any other Security Entitlement with respect to Financial Assets (other
than a Financial Asset credited to an account that would be an Exempt Account
immediately after such Financial Asset is so credited), promptly (and in any
event within 10 Business Days) cause the underlying Financial Asset to be
credited to a Controlled Securities Account.

 

(d)          Perfection as to Certificated Securities. When such Grantor
delivers the certificate representing any Pledged Certificated Security owned by
it to the Secured Party and complies with Section 7(h) in connection with such
delivery, (i) the Transaction Lien on such Pledged Certificated Security will be
perfected, subject to no prior Liens or rights of others (other than Permitted
Liens), (ii) the Secured Party will have Control of such Pledged Certificated
Security and (iii) assuming the Secured Party does not have notice of any
adverse claim to such perfected Certificated Security (it being understood and
agreed that as of the Closing Date, the Secured Party does not have notice of
any adverse claim to such Pledged Certificated Security), the Secured Party will
be a protected purchaser (within the meaning of UCC Section 8-303) thereof.

 

(e)          Perfection as to Uncertificated Securities. When such Grantor, the
Secured Party and the issuer of any Pledged Uncertificated Security owned by
such Grantor enter into an Issuer Control Agreement with respect thereto, (i)
the Transaction Lien on such Pledged Uncertificated Security will be perfected,
subject to no prior Liens or rights of others (other than Permitted Liens), (ii)
the Secured Party will have Control of such Pledged Uncertificated Security and
(iii) assuming the Secured Party does not have notice of any adverse claim to
such Pledged Uncertificated Security (it being understood and agreed that as of
the Closing Date, the Secured Party does not have notice of any adverse claim to
such Pledged Uncertificated Security), the Secured Party will be a protected
purchaser (within the meaning of UCC Section 8-303) thereof.

 

19

 

 

(f)          Perfection as to Security Entitlements. So long as the Financial
Asset underlying any Security Entitlement owned by such Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens), (ii) the Secured Party will have Control of such Security
Entitlement and (iii) assuming the Secured Party acquires its Security
Entitlement with respect thereto without notice of any adverse claim thereto (it
being understood and agreed that as of the Closing Date, the Secured Party does
not have notice of any adverse claim to such Security Entitlement), no action
based on an adverse claim to such Security Entitlement or such Financial Asset,
whether framed in conversion, replevin, constructive trust, equitable lien or
other theory, may be asserted against the Secured Party.

 

(g)          Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Grantor, and all Pledged Securities Accounts to which
the related Financial Assets are credited, the related Securities Account
Control Agreement will provide that the Securities Intermediary’s jurisdiction
(determined as provided in UCC Section 8-110(e)) will at all times be located in
the United States.

 

(h)          Delivery of Pledged Certificates. All certificates representing
Pledged Certificated Securities, when delivered to the Secured Party, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, all in form and substance reasonably satisfactory to the Secured
Party.

 

(i)           Communications. Upon the reasonable request of the Secured Party,
each Grantor will promptly give to the Secured Party copies of any notices and
other communications received by it with respect to (i) Pledged Securities
registered in the name of such Grantor or its nominee and (ii) Pledged Security
Entitlements as to which such Grantor is the Entitlement Holder; provided that,
with respect to any such notice or other communication that could reasonably be
expected to adversely affect the security interest of the Secured Party in such
Pledged Securities or Pledged Securities Entitlements granted hereunder or the
perfection thereof, the Secured Party shall be deemed to have made such request
on the last day of each fiscal quarter of the Borrower.

 

(j)           Certification of Limited Liability Company and Partnership
Interests. Any limited liability company and any partnership controlled by any
Grantor shall either (a) not include in its operative documents any provision
that any Equity Interests in such limited liability company or such partnership
be a “security” as defined under Article 8 of the Uniform Commercial Code, or
(b) certificate any Equity Interests in any such limited liability company or
such partnership. To the extent an interest in any limited liability company or
partnership controlled by any Grantor and pledged hereunder is certificated or
becomes certificated, each such certificate shall be delivered to the Secured
Party pursuant to Section 7(a) and such Grantor shall fulfill all other
requirements under Section 7 applicable in respect thereof.

 

20

 

 

Section 8. Deposit Accounts. Each Grantor represents, warrants and covenants as
follows:

 

(a)          All cash owned by such Grantor shall be deposited, upon or promptly
after receipt thereof, in one or more Controlled Deposit Accounts or an account
that would be an Exempt Account immediately after such deposit.

 

(b)          In respect of each Controlled Deposit Account, the related Deposit
Account Control Agreement will provide that the Depositary Bank’s jurisdiction
(determined as provided in UCC Section 9-304) will at all times be a
jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

 

(c)          So long as the Secured Party has Control of a Controlled Deposit
Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except (x) the
Depositary Bank’s right to deduct its normal operating charges and any
uncollected funds previously credited thereto, and (y) Permitted Liens).

 

Section 9. Commercial Tort Claims. Each Grantor represents, warrants and
covenants as follows:

 

(a)          In the case of an Original Grantor, Schedule 3 accurately
describes, with the specificity required to satisfy Official Comment 5 to UCC
Section 9-108, each Material Commercial Tort Claim with respect to which such
Original Grantor is the claimant as of the Closing Date. In the case of any
other Grantor, Schedule 3 to its first Security Agreement Supplement will
accurately describe, with the specificity required to satisfy said Official
Comment 5, each Material Commercial Tort Claim with respect to which such
Grantor is the claimant as of the date on which it signs and delivers such
Security Agreement Supplement.

 

(b)          If any Grantor acquires a Material Commercial Tort Claim after the
Closing Date (in the case of an Original Grantor) or the date on which it signs
and delivers its first Security Agreement Supplement (in the case of any other
Grantor), such Grantor will promptly (and in any event within 10 Business Days)
sign and deliver to the Secured Party a Security Agreement Supplement granting a
security interest in such Commercial Tort Claim (which shall be described
therein with the specificity required to satisfy said Official Comment 5) to the
Secured Party.

 

21

 

 

Section 10. Transfer of Record Ownership. At any time when an Event of Default
shall have occurred and be continuing, the Secured Party may (and to the extent
that action by it is required, the relevant Grantor, if directed to do so by the
Secured Party, will as promptly as practicable) cause each of the Pledged
Securities (or any portion thereof specified in such direction) to be
transferred of record into the name of the Secured Party or its nominee. Each
Grantor will take any and all actions reasonably requested by the Secured Party
to facilitate compliance with this Section. If the provisions of this Section
are implemented, Section 7(b) shall not thereafter apply to any Pledged Security
that is registered in the name of the Secured Party or its nominee. The Secured
Party will promptly give to the relevant Grantor copies of any notices and other
communications received by the Secured Party with respect to Pledged Securities
registered in the name of the Secured Party or its nominee.

 

Section 11. Right to Vote Securities; Right to Proceeds of Insurance. (a) Unless
an Event of Default shall have occurred and be continuing, each Grantor shall
have the right, from time to time, to vote and to give consents, ratifications
and waivers with respect to any Pledged Security owned by it and the Financial
Asset underlying any Pledged Security Entitlement owned by it, and the Secured
Party will, upon receiving a written request from such Grantor, deliver to such
Grantor or as specified in such request such proxies, powers of attorney,
consents, ratifications and waivers in respect of any such Pledged Security that
is registered in the name of the Secured Party or its nominee or any such
Pledged Security Entitlement as to which the Secured Party or its nominee is the
Entitlement Holder, in each case as shall be specified in such request and be in
form and substance satisfactory to the Secured Party.

 

(b)          If an Event of Default shall have occurred and be continuing, the
Secured Party shall have the exclusive right to the extent permitted by law to
vote, to give consents, ratifications and waivers and to take any other action
with respect to the Pledged Investment Property, the other Pledged Equity
Interests and the Financial Assets underlying the Pledged Security Entitlements,
with the same force and effect as if the Secured Party were the absolute and
sole owner thereof, and each Grantor shall take all such action as the Secured
Party may reasonably request from time to time to give effect to such right.

 

(c)          Upon the receipt by Secured Party of a request from a Grantor that
the Secured Party (i) turn over the proceeds of any policy of insurance of such
Grantor on which the Secured Party is named as a loss payee or (ii) provide
written instructions to the related insurer directing the insurer to pay the
proceeds thereof directly to such Grantor or its designee, Secured Party shall
promptly (and in any event within two Business Days) turn over such proceeds or
provide such written instructions in accordance with the request of such
Grantor, unless and to the extent (x) such proceeds are required to be applied
to the repayment of the Obligations under the Credit Agreement at such time or
(y) an Event of Default shall have occurred and be continuing.

 

22

 

 

Section 12. Certain Cash Distributions. Cash Distributions with respect to
assets held in a Collateral Account shall be deposited and held therein, or
withdrawn therefrom, as provided herein and in the Credit Agreement. Funds held
in any Collateral Account may, until withdrawn, be invested and reinvested in
such Permitted Investments as the relevant Grantor shall request from time to
time; provided that if an Event of Default shall have occurred and be
continuing, the Secured Party may select such Permitted Investments.

 

Section 13. Remedies upon Event of Default. (a) If an Event of Default shall
have occurred and be continuing, the Secured Party may exercise (or cause its
sub-agents to exercise) any or all of the remedies available to it (or to such
sub-agents) under the Loan Documents.

 

(b)          Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, the Secured Party may exercise
all the rights of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) with respect to any Collateral
and, in addition, the Secured Party may, without being required to give any
notice, except as herein provided or as may be required by mandatory provisions
of law, sell or otherwise dispose of the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange, broker’s board or at
any of the Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as the Secured Party may deem commercially reasonable, irrespective
of the impact of any such sales on the market price of the Collateral. To the
maximum extent permitted by applicable law, the Secured Party may be the
purchaser of any or all of the Collateral at any such sale and shall be entitled
to use and apply all of any part of the Obligations as a credit on account of
the purchase price of any Collateral payable at such sale. Upon any sale of
Collateral by the Secured Party (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the Secured Party or
of the officer making the sale shall be a sufficient discharge to the purchaser
or purchasers of the Collateral so sold and such purchaser or purchasers shall
not be obligated to see to the application of any part of the purchase money
paid to the Secured Party or such officer or be answerable in any way for the
misapplication thereof. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. The
Secured Party shall not be obliged to make any sale of Collateral regardless of
notice of sale having been given. The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. To the maximum extent permitted by law, each
Grantor hereby waives any claim against the Secured Party arising because the
price at which any Collateral may have been sold at such a private sale was less
than the price that might have been obtained at a public sale, even if the
Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree. The Secured Party may disclaim any
warranty, as to title or as to any other matter, in connection with such sale or
other disposition, and its doing so shall not be considered adversely to affect
the commercial reasonableness of such sale or other disposition.

 

23

 

 

(c)          If the Secured Party sells any of the Collateral upon credit, the
Grantors will be credited only with payment actually made by the purchaser,
received by the Secured Party and applied in accordance with Section 14 hereof.
In the event the purchaser fails to pay for the Collateral, the Secured Party
may resell the same, subject to the same rights and duties set forth herein.

 

(d)          Notice of any such sale or other disposition shall be given as
required by applicable law, rule or regulation. Each Grantor hereby agrees that
10 days’ written notice of any proposed sale or other disposition of Collateral
by the Secured Party shall be reasonable.

 

(e)          For the purpose of enabling the Secured Party to exercise rights
and remedies under this Agreement at such time as the Secured Party shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Secured Party a license (exercisable without payment of royalty or
other compensation to the Grantors and subject to any prior rights granted by
such Grantor to third parties), to use, license or sublicense any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs (solely to the extent permitted by the relevant licenses therefor) used
for the compilation or printout thereof; provided, however, that any trademarks
or service marks licensed pursuant to the foregoing may be used only in
connection with goods and services of similar type and similar or greater
quality than those theretofore sold by such Grantor under such trademark or
service mark. The use of such license by the Secured Party may be exercised only
upon the occurrence and during the continuation of an Event of Default;
provided, however, that any license or sublicense entered into by the Secured
Party in accordance herewith shall be binding upon each Grantor notwithstanding
any subsequent cure of an Event of Default.

 

Section 14. Application of Proceeds. If an Event of Default shall have occurred
and be continuing, the Secured Party may apply (a) any cash held in the
Collateral Accounts and (b) the proceeds of any sale or other disposition of all
or any part of the Collateral to the Obligations, which application shall be
made by the Secured Party in the following order:

 

24

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including all reasonable fees, disbursements and other charges of counsel under
Section 8.05 of the Credit Agreement and amounts payable under Sections 2.03,
2.09 and 2.11 of the Credit Agreement) payable to the Secured Party;

 

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on, and unpaid principal of, the Term Loan;

 

Third, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Secured Party on such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by applicable law, rule or regulation.

 

Section 15. Fees and Expenses; Indemnification. (a) All expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping any
Collateral, all Taxes payable with respect to any Collateral (including any sale
thereof), and all other payments required to be made by Secured Party to any
Person to realize upon any Collateral, shall be borne and paid by the Grantors.
The Borrower will forthwith upon demand pay to the Secured Party:

 

(i)          the amount of any taxes that the Secured Party may have been
required to pay by reason of the Transaction Liens or to free any Collateral
from any other Lien thereon;

 

(ii)         the amount of any reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, execution and
administration of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
Transactions, including, without limitation, the fees, charges and disbursements
of counsel to the Secured Party, including, if applicable, special or local
counsel in each applicable jurisdiction, as appropriate; and

 

(iii)        the amount required to pay or reimburse the Secured Party for all
its reasonable costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees, charges and disbursements of
counsel to the Secured Party, including, if applicable, special or local counsel
in each applicable jurisdiction, as appropriate.

 

25

 

 

Any such amount not paid to the Secured Party on demand will bear interest for
each day thereafter until paid at the rate provided for in Section 2.05 of the
Credit Agreement.

 

(b)          If any transfer tax, documentary stamp tax or other tax is payable
in connection with any transfer or other transaction provided for in the
Security Documents, the Borrower will pay such tax and provide any required tax
stamps to the Secured Party or as otherwise required by law.

 

(c)          The Borrower shall indemnify the Secured Party its affiliates and
the respective directors, officers, agents and employees of the foregoing (each
an “Indemnitee”) in accordance with Section 8.05 of the Credit Agreement.

 

Section 16. Authority to Administer Collateral. Each Grantor irrevocably
appoints the Secured Party (and all Persons designated by the Secured Party) as
its true and lawful attorney (and agent in fact), with full power of
substitution, in its name or in the name of such Grantor, the Secured Party or
otherwise, for the sole use and benefit of the Secured Party, but at the
Borrower’s sole cost and expense, to the extent permitted by law and without
notice, to exercise, at any time and from time to time, all or any of the
following powers with respect to all or any of such Grantor’s Collateral:

 

(i)          endorse a Grantor’s name on any proceeds of Collateral (including
proceeds of insurance) that come into the Secured Party’s possession or control;
or

 

(ii)         during the continuance of any Event of Default:

 

(A)         notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts;

 

(B)         demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due upon or by virtue thereof,

 

(C)         settle, adjust, modify, compromise, compound, discharge, release,
prosecute or defend any Accounts or other Collateral or any action or proceeding
with respect thereto,

 

(D)         collect, liquidate and receive balances in Pledged Deposit Accounts
or Pledged Securities Accounts, and take control, in any manner, of proceeds of
Collateral;

 

26

 

 

(E)         prepare, file and sign a Grantor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document;

 

(F)         receive, open and dispose of mail addressed to a Grantor, and notify
postal authorities to deliver any such mail to an address designated by the
Secured Party;

 

(G)         endorse any Chattel Paper, Document, Instrument, bill of lading, or
other document or agreement relating to any Accounts, Inventory or other
Collateral;

 

(H)         use a Grantor’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors;

 

(I)         use information contained in any data processing, electronic or
information systems relating to Collateral;

 

(J)         make and adjust claims under insurance policies;

 

(K)         take any action as may be necessary or appropriate to obtain payment
under any letter of credit, banker’s acceptance or other instrument for which a
Grantor is a beneficiary;

 

(L)         sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Secured Party
were the absolute owner thereof,

 

(M)         extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto; and

 

(N)         take all other actions as the Secured Party deems appropriate to
fulfill any Grantor’s obligations under the Loan Documents.

 

Section 17. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Secured Party will
have no duty as to any Collateral in its possession or control or in the
possession or control of any sub-agent or bailee or any income therefrom or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. The Secured Party will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Secured Party in good faith, except to the extent that such
liability arises from the Secured Party’s gross negligence or willful
misconduct.

 

27

 

 

Section 18. Termination of Transaction Liens; Release of Collateral. (a) The
Transaction Liens granted by each Guarantor shall terminate when its Secured
Guarantee is released pursuant to Section 2(c).

 

(b)          The Transaction Liens granted by the Borrower shall terminate when
all the Release Conditions are satisfied.

 

(c)          Notwithstanding the foregoing, the Transaction Liens with respect
to property of the Borrower or any Guarantor securing the Obligations will be
automatically released, in whole or in part, to the extent permitted in Section
8.18(c) of the Credit Agreement.

 

(d)          Upon any termination of a Transaction Lien or release of
Collateral, the Secured Party will, subject to the terms of Section 8.18(d) of
the Credit Agreement, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the termination of such Transaction
Lien or the release of such Collateral, as the case may be, and will duly assign
and transfer to such Grantor any such Collateral that may be in the possession
of the Secured Party and has not theretofore been sold or otherwise applied or
released pursuant to this Agreement.

 

Section 19. Additional Guarantors and Grantors. Any Subsidiary may and to the
extent required by Section 5.11(b) of the Credit Agreement, shall become a party
hereto by signing and delivering to the Secured Party a Security Agreement
Supplement, whereupon such Subsidiary shall become a “Guarantor” and a “Grantor”
as defined herein.

 

Section 20. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 8.01 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Grantor other than the Borrower, shall be given to it in care of the Borrower.

 

Section 21. No Implied Waivers; Remedies Not Exclusive. No failure to exercise
and no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. Without limiting
the generality of the foregoing, the making of the Loan shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the
Secured Party may have had notice or knowledge of such Default or Event of
Default at the time. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

28

 

 

Section 22. Successors and Assigns. This Agreement is for the benefit of the
Secured Party. If all or any part of the Secured Party’s interest in any
Obligation is assigned or otherwise transferred, the transferor’s rights
hereunder, to the extent applicable to the obligation so transferred, shall be
automatically transferred with such obligation. This Agreement shall be binding
on the Grantors and their respective successors and assigns.

 

Section 23. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Secured Party. No such
waiver, amendment or modification shall be binding upon any Grantor, except with
its written consent.

 

Section 24. Choice of Law. This Agreement and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the Transactions shall be
construed in accordance with and governed by the law of the State of New York,
without giving effect to any conflict of law principles that result in the
application of laws of another jurisdiction.

 

Section 25. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY SECURITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 26. Severability. Any provision of any Security Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

29

 

 

Section 27. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Secured Party pursuant
to this Agreement and the exercise of any right or remedy by the Secured Party
hereunder, in each case, with respect to the Collateral are subject to the
limitations and provisions of the Intercreditor Agreement dated as of the date
hereof by and among the Secured Party and the additional lenders signatories
thereto (the “Intercreditor Agreement”). In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement with
respect to the Collateral, the terms of the Intercreditor Agreement shall govern
and control; provided that the Intercreditor Agreement shall not be construed,
by its terms, to modify any security interest granted pursuant to Section 3
hereof.

 

[SIGNATURES FOLLOW]

 

30

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD.       By:       Name: Philip
Anderson     Title: Chief Financial Officer

 

Guarantors:

 

  VICTORY ELECTRONIC CIGARETTES, INC.       By:       Name: Philip Anderson    
Title: President

 

  VAPESTICK HOLDINGS LIMITED           By:       Name:     Title:

 

  VCIG LLC       By:       Name:       Philip Anderson    
Title:         Manager

 

  FIN BRANDING GROUP, LLC       By:       Name:        Philip Anderson    
Title:          Manager

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

 

 

 

  HARDWIRE INTERACTIVE ACQUISITION COMPANY       By:       Name:        Philip
Anderson     Title:          President

 

  MUST HAVE LIMITED       By:       Name:     Title:

 

  E-CIGS UK HOLDING COMPANY LIMITED         By:       Name:     Title:

 

Secured Party:

 

  CALM WATERS PARTNERSHIP       By:       Name: Richard S. Strong     Title:
Managing Partner

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

 

 

 

SCHEDULE 1

 

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY ORIGINAL GRANTORS

(as of the Closing Date)

 

Issuer  Jurisdiction
of
Organization  Owner of
Equity Interest  Percentage
Owned  Victory Electronic Cigarettes, Inc.  Nevada  Electronic Cigarettes
International Group, Inc.   100% Vapestick Holdings Limited  United Kingdom 
Electronic Cigarettes International Group, Inc.   100% VCIG LLC  Delaware 
Electronic Cigarettes International Group, Inc.   100% FIN Branding Group, LLC 
Illinois  VCIG LLC   100% Hardwire Interactive Acquisition Company  Delaware 
Electronic Cigarettes International Group, Inc.   100% Must Have Limited  United
Kingdom  Electronic Cigarettes International Group, Inc.   100% E-Cigs UK
Holding Company Limited  United Kingdom  Electronic Cigarettes International
Group, Inc.   100%

 

S-1-1

 

 

SCHEDULE 2

 

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY ORIGINAL GRANTORS

(as of the Closing Date)

 

PART 1 — Securities

 

NONE

 

PART 2 — Securities Accounts

 

The Original Grantors own Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:

 

NONE

 

S-2-1

 

 

SCHEDULE 3

 

MATERIAL COMMERCIAL TORT CLAIMS

 

Describe each existing Material Commercial Tort Claim with the specificity
required to satisfy Official Comment 5 to UCC Section 9-108.

 

NONE

 

S-3-1

 

 

EXHIBIT A

to Security Agreement

 

SECURITY AGREEMENT SUPPLEMENT

 

SECURITY AGREEMENT SUPPLEMENT dated as of _______, ____, between [NAME OF
GRANTOR] (the “Grantor”) and CALM WATERS PARTNERSHIP, as the Secured Party.

 

WHEREAS, Electronic Cigarettes International Group, Ltd. (the “Borrower”), the
other Guarantors party thereto and Calm Waters Partnership, as the Secured
Party, are parties to a Guarantee and Collateral Agreement dated as of April 27,
2015 (as heretofore amended and/or supplemented, the “Security Agreement”) under
which the Borrower secures all Obligations (as defined therein) and the
Guarantors guarantee the Obligations and secure their respective guarantees
thereof;

 

WHEREAS, [name of Grantor] desires to become [is] a party to the Security
Agreement as a Guarantor and Grantor thereunder; and

 

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Secured Guarantee.1 The Grantor unconditionally guarantees the full
and punctual payment of each Obligation when due (whether at stated maturity,
upon acceleration or otherwise). The Grantor acknowledges that, by signing this
Security Agreement Supplement and delivering it to the Secured Party, the
Grantor becomes a “Guarantor” and “Grantor” for all purposes of the Security
Agreement and that its obligations under the foregoing Secured Guarantee are
subject to all the provisions of the Security Agreement (including those set
forth in Section 2 thereof) applicable to the obligations of a Guarantor
thereunder.

 



 

 

1 Delete this Section if the Grantor is a Guarantor that is already a party to
the Security Agreement.

 

A-1

 

 

 

2.          Grant of Transaction Liens. (a) In order to secure Obligations,
including the Obligations under the Secured Guarantee, as applicable, the
Grantor grants to the Secured Party for the benefit of the Secured Parties a
continuing security interest in all the following property of the Grantor,
whether now owned or existing or hereafter acquired or arising and regardless of
where located (the “New Collateral”):

 

[describe property being added to the Collateral]2

 

(b)          With respect to each right to payment or performance included in
the Collateral from time to time, the Transaction Lien granted therein includes
a continuing security interest in (i) any Supporting Obligation that supports
such payment or performance and (ii) any Lien that (x) secures such right to
payment or performance or (y) secures any such Supporting Obligation.

 

(c)          The foregoing Transaction Liens are granted as security only and
shall not subject the Secured Party to, or transfer or in any way affect or
modify, any obligation or liability of the Grantor with respect to any of the
New Collateral or any transaction in connection therewith.

 

3.          Delivery of Collateral. Concurrently with delivering this Security
Agreement Supplement to the Secured Party, the Grantor is complying with the
provisions of Section 7 of the Security Agreement with respect to Investment
Property, in each case if and to the extent included in the New Collateral at
such time.

 

4.          Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Secured Party, the Grantor will become a party to the Security
Agreement and will thereafter have all the rights and obligations of a Guarantor
and a Grantor thereunder and be bound by all the provisions thereof as fully as
if the Grantor were one of the original parties thereto.

 



 

 

2 If the Grantor is not already a party to the Security Agreement, clauses (i)
through (xiii) of, and the proviso to, Section 3(a) of the Security Agreement
may be appropriate.

 

A-2

 

 

5.          Representations and Warranties. (a) The Grantor (i) is duly
organized or formed, as the case may be, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, (ii) has
the requisite power and authority to own and operate its properties, to lease
the properties it operates as lessee and to conduct the business in which it is
currently engaged as it is currently conducted, (iii) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification except to the extent that the failure to so
qualify could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect and (iv) is in compliance with all applicable laws, rules or
regulations except to the extent that the failure to comply therewith could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          The Grantor has delivered an Information Certificate to the Secured
Party. The information set forth therein is correct and complete as of the date
hereof.

 

(c)          The execution and delivery of this Security Agreement Supplement by
the Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of its organizational documents, or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it or result in the creation or imposition of any Lien (except a Transaction
Lien) on any of its assets.

 

(d)          The Security Agreement as supplemented hereby constitutes a valid
and binding agreement of the Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and (ii)
general principles of equity.

 

(e)          Each of the representations and warranties set forth in Sections 4
through 10 of the Security Agreement is true as applied to the Grantor and the
New Collateral. For purposes of the foregoing sentence, references in said
Sections to a “Grantor” shall be deemed to refer to the Grantor, references to
“Schedules” to the Security Agreement shall be deemed to refer to the
corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Closing Date” shall be deemed to refer to the date on which the Grantor
signs and delivers this Security Agreement Supplement.

 

A-3

 

 

6.          Governing Law. This Security Agreement Supplement and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Security Agreement
Supplement and the Transactions shall be construed in accordance with and
governed by the law of the State of New York, without giving effect to any
conflict of law principles that result in the application of laws of another
jurisdiction.

 

[The remainder of this page has been intentionally left blank.]

 

A-4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

  [NAME OF GRANTOR]       By:       Name:       Title:  

 

  CALM WATERS PARTNERSHIP       By:       Name:       Title:  

 

A-5

 

 

Schedule 1

to Security Agreement

Supplement

 

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY GRANTOR

 

Issuer

Jurisdiction
of
Organization

Percentage
Owned

Number of
Shares or Units

                                         

 

A-6

 

 

Schedule 2

to Security Agreement

Supplement

 

INVESTMENT PROPERTY
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY GRANTOR

 

PART 1 — Securities

 

Issuer

Jurisdiction
of
Organization

Amount
Owned

Type of
Security

                                         

 

PART 2 — Securities Accounts

 

The Grantor owns Security Entitlements with respect to Financial Assets credited
to the following Securities Accounts:

 

Securities Intermediary

 

Account Number

                 

 

A-7

 

 

EXHIBIT B

to Security Agreement

 

NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

 

(Copyrights, Copyright Registrations, and Copyright Licenses)

 

[DATE]

 

WHEREAS, [name of Grantor], a _____________ [corporation]3 (herein referred to
as the “Grantor”) owns, or in the case of licenses is a party to, the Copyright
Collateral (as defined below);

 

WHEREAS, Electronic Cigarettes International Group, Ltd. (the “Borrower”) and
Calm Waters Partnership (the “Lender”) are parties to a Credit Agreement dated
as of April 27, 2015 (as amended from time to time, the “Credit Agreement”); and

 

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of April
27, 2015 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the Guarantors party thereto and Calm Waters
Partnership, as the Secured Party (in such capacity, together with its
successors in such capacity, the “Grantee”), and (ii) certain other Security
Documents (including this Notice of Grant of Security Interest in Copyrights),
the Grantor has secured certain of its Obligations (the “Secured Obligations”)
and guaranteed certain obligations of the Borrowers and the other Guarantors, as
applicable, and secured such guarantee (the “Grantor’s Secured Guarantee”) by
granting to the Grantee a continuing security interest in personal property of
the Grantor, including all right, title and interest of the Grantor in, to and
under the Copyright Collateral (as defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee, to
secure its Secured Obligations, including its Obligations under the Grantor’s
Secured Guarantee, a continuing security interest in all of Grantor’s right,
title and interest in, to and under the following (all of the following items or
types of property being herein collectively referred to as the “Copyright
Collateral”), whether now owned or existing or hereafter acquired or arising:

 



 

 

3 Modify if entity is not a corporation.

 

B-1

 

 

(i)          each Copyright (as defined in the Security Agreement) owned by the
Grantor, including, without limitation, each Copyright registration or
application therefor referred to in Schedule 1 hereto;

 

(ii)         each Exclusive Copyright License (as defined in the Security
Agreement) to which the Grantor is a party, including, without limitation, each
Exclusive Copyright License referred to in Schedule 1 hereto; and

 

(iii)        all proceeds of, revenues from, and accounts and general
intangibles arising out of, the foregoing, including, without limitation, all
proceeds of and revenues from any claim by the Grantor against third parties for
past, present or future infringement of any Copyright owned by the Grantor
(including, without limitation, any Copyright identified in Schedule 1), and all
rights and benefits of the Grantor under any Exclusive Copyright License
(including, without limitation, any Exclusive Copyright License identified in
Schedule 1).

 

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement, and is expressly subject to the terms and conditions thereof. The
Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Copyright Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein and
which shall override the terms hereof in the event of a conflict.

 

This Notice of Grant of Security Interest in Copyrights has been executed and
delivered by the Grantor for the purpose of recording the grant of security
interest herein with the United States Copyright Office (and any successor
office).

 

This Notice of Grant of Security Interest in Copyrights may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one original.

 

[The remainder of this page has been intentionally left blank.]

 

B-2

 

 

IN WITNESS WHEREOF, the Grantor has caused this Notice of Grant of Security
Interest in Copyrights to be duly executed by its officer thereunto duly
authorized as of the date first written above.

 

  [NAME OF GRANTOR]       By:       Name:       Title:  

 

Acknowledged:       CALM WATERS PARTNERSHIP       By:       Name:       Title:  
 

 

B-3

 

 

Schedule 1

to Copyright

Security Agreement

 

[NAME OF GRANTOR]

 

U.S. COPYRIGHT REGISTRATIONS

 

Registration No.

Title

                 

 

EXCLUSIVE COPYRIGHT LICENSES

 

Name, Date and
Parties to
Agreement Title(s) of
Works of
Authorship  Copyright
Registration
No(s). Copyright
Owner(s)                        

 

B-4

 

 

EXHIBIT C

to Security Agreement

 

NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS

 

(Patents, Patent Applications and Patent Licenses)

 

[DATE]

 

WHEREAS, [name of Grantor], a _____________ [corporation]4 (herein referred to
as the “Grantor”) owns, or in the case of licenses is a party to, the Patent
Collateral (as defined below);

 

WHEREAS, Electronic Cigarettes International Group, Ltd. (the “Borrower”) and
Calm Waters Partnership (the “Lender”), are parties to a Credit Agreement dated
as of April 27, 2015 (as amended from time to time, the “Credit Agreement”); and

 

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of April
27, 2015 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the Guarantors party thereto and Calm Waters
Partnership, as the Secured Party (in such capacity, together with its
successors in such capacity, the “Grantee”), and (ii) certain other Security
Documents (including this Notice of Grant of Security Interest in Patents), the
Grantor has secured certain of its Obligations (the “Secured Obligations”) and
guaranteed certain obligations of the Borrowers and the other Guarantors, as
applicable and secured such guarantee (the “Grantor’s Secured Guarantee”) by
granting to the Grantee a continuing security interest in personal property of
the Grantor, including all right, title and interest of the Grantor in, to and
under the Patent Collateral (as defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee, to
secure its Secured Obligations, including its Obligations under the Grantor’s
Secured Guarantee, a continuing security interest in all of the Grantor’s right,
title and interest in, to and under the following (all of the following items or
types of property being herein collectively referred to as the “Patent
Collateral”), whether now owned or existing or hereafter acquired or arising:

 



 

 

4 Modify if entity is not a corporation.

 

C-1

 

 

(i)          each Patent (as defined in the Security Agreement) owned by the
Grantor, including, without limitation, each Patent referred to in Schedule 1
hereto; and

 

(ii)         all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any Patent owned by
the Grantor (including, without limitation, any Patent identified in Schedule 1
hereto).

 

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement, and is expressly subject to the terms and conditions thereof. The
Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Patent Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein and
which shall override the terms hereof in the event of a conflict.

 

This Notice of Grant of Security Interest in Patents has been executed and
delivered by the Grantor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office (and any
successor office).

 

This Notice of Grant of Security Interest in Patents may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one original.

 

[The remainder of this page has been intentionally left blank.]

 

C-2

 

 

IN WITNESS WHEREOF, the Grantor has caused this Notice of Grant of Security
Interest in Patents to be duly executed by its officer thereunto duly authorized
as of the date first written above.

 

  [NAME OF GRANTOR]       By:       Name:       Title:  

 

Acknowledged:       CALM WATERS PARTNERSHIP       By:       Name:       Title:  
 

 

C-3

 

 

Schedule 1

to Patent

Security Agreement

 

[NAME OF GRANTOR]

 

U.S. PATENTS AND DESIGN PATENTS

 

Patent No.

Issue Date

Country

Title

                                       

 

U.S. PATENT APPLICATIONS

 

Serial No.

Country

Application
Date

Title

                                         

 

C-4

 

 

EXHIBIT D

to Security Agreement

 

NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS

 

(Trademarks, Trademark Registrations, Trademark

Applications and Trademark Licenses)

 

[DATE]

 

WHEREAS, [name of Grantor], a _____________ [corporation]5 (herein referred to
as the “Grantor”) owns, or in the case of licenses is a party to, the Trademark
Collateral (as defined below);

 

WHEREAS, Electronic Cigarettes International Group Ltd. (the “Borrower”) and
Calm Waters Partnership (the “Lender”) are parties to a Credit Agreement dated
as of April 27, 2015 (as amended from time to time, the “Credit Agreement”); and

 

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of April
27, 2015 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrower, the Guarantors party thereto and Calm Waters
Partnership, as the Secured Party (in such capacity, together with its
successors in such capacity, the “Grantee”), and (ii) certain other Security
Documents (including this Notice of Grant of Security Interest in Trademarks),
the Grantor has secured certain of its Obligations (the “Secured Obligations”)
and guaranteed certain obligations of the Borrowers and the other Guarantors, as
applicable, and secured such guarantee (the “Grantor’s Secured Guarantee”) by
granting to the Grantee a continuing security interest in personal property of
the Grantor, including all right, title and interest of the Grantor in, to and
under the Trademark Collateral (as defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee, to
secure its Secured Obligations, including its Obligations under the Grantor’s
Secured Guarantee, a continuing security interest in all of the Grantor’s right,
title and interest in, to and under the following (all of the following items or
types of property being herein collectively referred to as the “Trademark
Collateral”), whether now owned or existing or hereafter acquired or arising:

 



 

 

5 Modify if entity is not a corporation.

 

D-1

 

 

(i)          each Trademark (as defined in the Security Agreement) owned by the
Grantor, including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto, and all of the goodwill of the
business connected with the use of, or symbolized by, each Trademark; and

 

(ii)         all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Trademark owned by the Grantor (including, without
limitation, any Trademark identified in Schedule 1 hereto); provided that no
security interest shall be granted in any United States intent-to-use Trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use Trademark applications under applicable federal law.

 

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement, and is expressly subject to the terms and conditions thereof. The
Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Trademark Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein and
which shall override the terms hereof in the event of a conflict.

 

This Notice of Grant of Security Interest in Trademarks has been executed and
delivered by the Grantor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office (and any
successor office).

 

This Notice of Grant of Security Interest in Trademarks may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one original.

 

D-2

 

 

IN WITNESS WHEREOF, the Grantor has caused this Notice of Grant of Security
Interest in Trademarks to be duly executed by its officer thereunto duly
authorized as of the date first written above.

 

  [NAME OF GRANTOR]       By:       Name:       Title:  

 

Acknowledged:       CALM WATERS PARTNERSHIP       By:       Name:       Title:  
 

 

D-3

 

 

Schedule 1

to Trademark

Security Agreement

 

[NAME OF GRANTOR]

 

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

REG. NO.

REG. DATE

                             

 

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

APP. NO.

APP. DATE

                             

 

D-4

 

 

EXHIBIT E

to Security Agreement

 

INFORMATION CERTIFICATE

 

See attached.

 

E-5

 

 

EXHIBIT F

to Security Agreement

 

ISSUER CONTROL AGREEMENT

 

ISSUER CONTROL AGREEMENT dated as of ______, _____ among _____________ (the
“Grantor”), CALM WATERS PARTNERSHIP, as Secured Party under the Guarantee and
Collateral Agreement, dated as of April 27, 2015, among the Grantor, the Secured
Party and the other parties thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) and _________
(the “Issuer”). All references herein to the “UCC” refer to the Uniform
Commercial Code as in effect from time to time in [Issuer’s jurisdiction of
incorporation].

 

WITNESSETH:

 

WHEREAS, the Grantor is the registered holder of [specify Pledged Uncertificated
Securities issued by the Issuer] issued by the Issuer (the “Securities”);

 

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Secured Party a continuing security interest (the “Transaction Lien”) in all
right, title and interest of the Grantor in, to and under the Securities,
whether now existing or hereafter arising; and

 

WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Securities;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Nature of Securities. The Issuer confirms that (i) the Securities are
“uncertificated securities” (as defined in Section 8-102 of the UCC) and (ii)
the Grantor is registered on the books of the Issuer as the registered holder of
the Securities.

 

Section 2. Instructions. The Issuer agrees to comply with any “instruction” (as
defined in Section 8-102 of the UCC) originated by the Secured Party and
relating to the Securities without further consent by the Grantor or any other
person. The Grantor consents to the foregoing agreement by the Issuer.

 

Section 3. Conflicting Orders or Instructions. Notwithstanding anything to the
contrary contained herein, if at any time the Issuer shall receive conflicting
orders or instructions from the Grantor and the Secured Party, the Issuer shall
follow the orders or instructions of the Secured Party, not the Grantor.

 

Section 4. Waiver of Lien; Waiver of Set-off. The Issuer waives any security
interest, lien or right of set-off that it may now have or hereafter acquire in
or with respect to the Securities. The Issuer’s obligations in respect of the
Securities will not be subject to deduction, set-off or any other right in favor
of any person other than the Secured Party.

 

F-1

 

 

Section 5. Choice of Law. This Agreement shall be governed by the laws of
[Issuer’s jurisdiction of incorporation].

 

Section 6. Conflict with Other Agreements. There is no agreement (except this
Agreement) between the Issuer and the Grantor with respect to the Securities
[except for [identify any other existing agreements] (the “Existing Other
Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Issuer and the Grantor with respect to the Securities,
whether now existing or hereafter entered into, the terms of this Agreement
shall prevail.

 

Section 7. Amendments. No amendment or modification of this Agreement or waiver
of any right hereunder shall be binding on any party hereto unless it is in
writing and is signed by all the parties hereto.

 

Section 8. Notice of Adverse Claims. Except for the claims and interests of the
Secured Party and the Grantor in the Securities, the Issuer does not know of any
claim to, or interest in, the Securities. If any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment,
attachment, execution or similar process) against the Securities, the Issuer
will promptly notify the Secured Party and the Grantor thereof.

 

Section 9. Maintenance of Securities. In addition to, and not in lieu of, the
obligation of the Issuer to honor instructions as agreed in Section 2 hereof,
the Issuer agrees as follows:

 

(i)          Grantor Instructions; Notice of Exclusive Control. So long as the
Issuer has not received a Notice of Exclusive Control (as defined below), the
Issuer may comply with instructions of the Grantor or any duly authorized agent
of the Grantor in respect of the Securities. After the Issuer receives a written
notice from the Secured Party that it is exercising exclusive control over the
Securities (a “Notice of Exclusive Control”), the Issuer will cease complying
with instructions of the Grantor or any of its agents.2

 

(ii)         Non-Cash Dividends and Distributions. The Issuer shall deliver to
the Secured Party all non-cash dividends, interest and other non-cash
distributions paid or made upon or with respect to the Securities.

 

(iii)        Voting Rights. Until the Issuer receives a Notice of Exclusive
Control, the Grantor shall be entitled to direct the Issuer with respect to
voting the Securities.

 

(iv)         Statements and Confirmations. The Issuer will promptly send copies
of all statements and other correspondence concerning the Securities
simultaneously to each of the Grantor and the Secured Party at their respective
addresses specified in Section 12 hereof.

 



 

 

2 Delete subsection (i) if the Grantor will not be permitted to sell the
Securities.

 

F-2

 

 

(v)          Tax Reporting. All items of income, gain, expense and loss
recognized in respect of the Securities shall be reported to the Internal
Revenue Service and all state and local taxing authorities under the name and
taxpayer identification number of the Grantor.

 

Section 10. Representations, Warranties and Covenants of the Issuer. The Issuer
makes the following representations, warranties and covenants:

 

(i)          This Agreement is a valid and binding agreement of the Issuer
enforceable in accordance with its terms.

 

(ii)         The Issuer has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Securities pursuant to which it has agreed, or will agree, to comply with
instructions (as defined in Section 8-102 of the UCC) of such person. The Issuer
has not entered into any other agreement with the Grantor or the Secured Party
to limit or condition the obligation of the Issuer to comply with instructions
as agreed in Section 2 hereof.

 

Section 11. Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

Section 12. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:

 

Grantor:

 

Secured Party:

 

Issuer:

 

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.

 

F-3

 

 

Section 13. Termination. The rights and powers granted herein to the Secured
Party (i) have been granted in order to perfect the Transaction Lien, (ii) are
powers coupled with an interest and (iii) will not be affected by any bankruptcy
of the Grantor or any lapse of time. The obligations of the Issuer to the
Secured Party hereunder shall continue in effect until the security interest of
the Secured Party in the Securities has been terminated pursuant to the terms of
the Security Agreement and the Secured Party has notified the Issuer of such
termination by delivering to the Issuer a Notice of Termination. The Secured
Party agrees to provide a Notice of Termination in substantially the form of
Annex B hereto to the Issuer, with a copy to the Grantor, upon the request of
the Grantor on or after the termination of the Secured Party’s security interest
in the Securities pursuant to the terms of the Security Agreement.

 

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

(remainder of page intentionally blank; signature pages follow)

 

F-4

 

 

  [NAME OF GRANTOR]         By:       Name:       Title:  

 

  CALM WATERS PARTNERSHIP         By:       Name:       Title:  

 

  [NAME OF ISSUER]         By:       Name:       Title:  

 

F-5

 

 

Exhibit A

 

[Letterhead of Secured Party]

 

[Date]

 

[Name and Address of Issuer]

 

Attention: ________________________

 

Re: Notice of Exclusive Control

 

Ladies and Gentlemen:

 

As referenced in the Issuer Control Agreement dated as of ______, ____ among
[name of Grantor], CALM WATERS PARTNERSHIP and you (a copy of which is
attached), we notify you that we will hereafter exercise exclusive control over
[specify Pledged Uncertificated Securities] registered in the name of [name of
Grantor] (the “Securities”). You are instructed not to accept any directions or
instructions with respect to the Securities from any person other than the
undersigned unless otherwise ordered by a court of competent jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
[name of Grantor].

 

Very truly yours,

 

  CALM WATERS PARTNERSHIP,
as Secured Party         By:       Name:       Title:  

 

cc: [name of Grantor]

 

F-6

 

 

ANNEX A

TO ISSUER ACCOUNT CONTROL AGREEMENT

 

[Letterhead of the Secured Party]

 

[Date]

 

[Name and Address of Issuer]

 

Attention:

 

Re: Notice of Termination of Issuer Control Agreement

 

This letter serves as notice to the Issuer in accordance with Section 13 of the
Issuer Control Agreement dated as of [●], [●] (the “Agreement”) among [name of
Grantor], you and CALM WATERS PARTNERSHIP (a copy of which is attached)
(capitalized terms used but not defined herein shall have the meaning assigned
thereto in the Agreement) that the Secured Party is hereby permanently releasing
its control over the Securities and releases the Issuer from any further
obligation to comply with instructions originated by the Secured Party with
respect to the Securities. The Agreement is terminated and you have no further
obligations to the Secured Party pursuant to the Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to the Securities from [name of Grantor]. This notice
terminates any obligations you may have to the undersigned with respect to the
Securities, however nothing contained in this notice shall alter any obligations
which you may otherwise owe to [name of Grantor] pursuant to any other
agreement.

 

  Very truly yours,       CALM WATERS PARTNERSHIP         By:       Name:      
Title:  

 

F-7

 